Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/756502 application originally filed April 16, 2020.
Amended claims 1-11, filed March 23, 2021, are pending and have been fully considered.
The rejection under 35 USC 112 2nd paragraph is withdrawn in light of applicants claimed amendments and remarks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo et al. (US 2016/0289584) hereinafter “Russo” in view of Mosier et al. (US 2016/0230116) hereinafter “Mosier”.
Regarding Claims 1 and 11
	Russo discloses in the abstract, a detergent additive package, fuel additive concentrate, fuel composition and method for operating an engine on an unleaded gasoline fuel. 
	Russo discloses in paragraph 0014, the additive package comprises a Mannich base detergent including at least two different Mannich base detergents. Advantages of the disclosed embodiments, may include, but are not limited to, one or more of improved injector performance, reduced engine deposits, improved antiwear performance of moving parts in the engine, improved fuel economy, reduced intake valve deposits, reduced injector deposits and/or reduced soot formation in spark-ignition engines, especially DIG engines, and reduced fuel plugging. 
first Mannich base detergent derived from a di- or polyamine and (c) at least a second Mannich base detergent derived from a dialkyl monoamine (see additionally paragraph 0012). 
	Russo discloses in paragraph 0031, when formulating the fuel compositions, a mixture of the Mannich base detergents is used. The mixture of Mannich base detergents includes a weight ratio of from about 1:6 to about 3:1 of the first Mannich base detergent to the second Mannich base detergent.  The total amount of Mannich base detergent in a gasoline fuel composition according to the disclosure may range from about 10 to about 400 parts per million by weight based on a total weight of the fuel composition. 
	Russo discloses in paragraph 0085, the base fuels used in formulating the fuel compositions include any base fuels suitable for use in the operation of spark-ignition internal combustion engines such as leaded or unleaded motor and aviation gasolines, and so-called reformulated gasolines which typically contain both hydrocarbons of the gasoline boiling range and fuel-soluble oxygenated blending agents ("oxygenates"), such as alcohols, ethers and other suitable oxygen-containing organic compounds. For example, the fuel may include a mixture of hydrocarbons boiling in the gasoline boiling range. Such fuel may consist of straight chain or branch chain paraffins, cycloparaffins, olefins, aromatic hydrocarbons or any mixture of thereof. The gasoline may be derived from straight run naphtha, polymer gasoline, natural gasoline or from catalytically reformed stocks boiling in the range from about 27 to about 230°C. The octane 
	It is to be noted, regarding the composition claims, the phrase “for reducing the occurrence of Low Speed Pre-Ignition (LSPI)” is intended use and is not considered to be a claim limitation.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).   However, it is known in the art to use various types of detergents, including metal-containing detergents, for reducing the occurrence of low speed pre-ignition (LSPI) in spark ignited engines, as taught by Mosier. 
	Mosier discloses in the abstract, a method for reducing low speed pre-ignition events in a spark-ignited direct injection internal combustion engine by supplying to the sump a lubricant composition which contains an oil of lubricating viscosity and a metal overbased detergent. 
	Mosier discloses in paragraph 0033, the method involves operating a spark-ignited internal combustion engine.  In addition to the engine operating conditions and the lubricant composition, the composition of the fuel may impact LSPI events. In one embodiment, the fuel may comprise a fuel which is liquid at ambient temperature and is useful in fueling a spark ignited engine, a fuel which is gaseous at ambient temperatures, or combinations thereof.  Mosier discloses in paragraph 0034, the liquid fuel is normally a liquid at ambient conditions e.g., room temperature (20 to 30.degree. C.). The fuel can be a hydrocarbon fuel, a nonhydrocarbon fuel, or a mixture thereof. The hydrocarbon fuel may be a gasoline as defined by ASTM specification nonleaded gasoline. 
	Mosier discloses in paragraph 0039, the performance additives can include an antioxidant such as a hindered phenol or derivative thereof and/or a diarylamine or derivative thereof; a corrosion inhibitor such as an alkenylsuccinic acid; and/or a detergent/dispersant additive, such as a polyetheramine or nitrogen containing detergent, including but not limited to polyisobutylene (PIB) amine dispersants, Mannich detergents, succinimide dispersants, and their respective quaternary ammonium salts. 
	Mosier discloses in paragraph 0060, the overbased metal-containing detergent may be alkali metal or alkaline earth metal salts. In one embodiment, the overbased detergent may be sodium salts, calcium salts, magnesium salts, or mixtures thereof of the phenates, sulfur-containing phenates, sulfonates, salixarates and salicylates. In one embodiment, the overbased detergent is a calcium detergent, a magnesium detergent or mixtures thereof. In one embodiment, the overbased calcium detergent may be present in an amount to deliver at least 500 ppm calcium by weight and no more than 3000 ppm calcium by weight to the lubricating composition. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the composition of Russo with the additional detergents of Mosier.  The motivation to do so is to use performance additives, including detergent/dispersant additives, Mannich detergents, succinimide detergents to aid in reducing or eliminating, injector deposits in spark-ignition internal combustion engines, and improving antiwear performance (see paragraph 0001 of Russo) and a method for reducing, inhibiting, or even eliminating LSPI events in direct injection engines by operating the engines with a lubricant 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 2
	Russo discloses in paragraphs 0012 and 0051, the composition comprises a polyether carrier fluid.  Russo discloses in paragraph 0052, the Mannich base detergents may be synthesized in the carrier fluid. In other instances, the preformed detergent mixture is blended with a suitable amount of the carrier fluid. If desired, the detergent may be formed in a suitable carrier fluid and then blended with an additional quantity of the same or a different carrier fluid. In one embodiment, the ratio of carrier fluid to Mannich base detergent mixture may be about 1:1 by weight. 
Regarding Claim 3
	Russo discloses in paragraph 0031, when formulating the fuel compositions, a mixture of the Mannich base detergents is used. The mixture of Mannich base detergents includes a weight ratio of from about 1:3 to about 1:1 of the first Mannich base detergent to the second Mannich base detergent. 
Regarding Claim 4
	Russo discloses in paragraph 0053, the anti-wear component for the fuel compositions, additives and methods described herein may be selected from a hydrocarbyl amide and a hydrocarbyl imide. 
Regarding Claim 5

Regarding Claim 6
	Russo discloses in paragraph 0031, the total amount of Mannich base detergent in a gasoline fuel composition according to the disclosure may range from about 10 to about 400 parts per million by weight based on a total weight of the fuel composition. 
Regarding Claims 7 and 8
	Russo discloses in paragraph 0031, when formulating the fuel compositions, a mixture of the Mannich base detergents is used. The mixture of Mannich base detergents includes a weight ratio of from about 1:6 to about 3:1 of the first Mannich base detergent to the second Mannich base detergent.  The total amount of Mannich base detergent in a gasoline fuel composition according to the disclosure may range from about 10 to about 400 parts per million by weight based on a total weight of the fuel composition. 
	Russo discloses in paragraph 0053, the anti-wear component for the fuel compositions, additives and methods described herein may be selected from a hydrocarbyl amide and a hydrocarbyl imide. 
	Russo discloses in paragraph 0081, the antiwear agent may be present in the fuel in a minor amount. Typically, the antiwear agent is present in an amount ranging from about 5 ppm to about 50 ppm. 
	It is to be noted, the amount of detergent and antiwear agents of Russo fall within the claimed additive concentrate range (15ppm-450ppm of detergent and antiwear agents).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 9
	Russo discloses in paragraph 0022 and claim 11, wherein detergents (b) and (c) are derived from polyisobutenyl phenol wherein the polyisobutenyl group has a molecular weight ranging from about 500 to about 1000 Daltons, as determined by gel permeation chromatography. 
Regarding Claim 10
Russo discloses in the abstract, a detergent additive package, fuel additive concentrate, fuel composition and method for operating an engine on an unleaded gasoline fuel. 
	Russo discloses in paragraph 0014, the additive package comprises a Mannich base detergent including at least two different Mannich base detergents. Advantages of the disclosed embodiments, may include, but are not limited to, one or more of improved injector performance, reduced engine deposits, improved antiwear performance of moving parts in the engine, improved fuel economy, reduced intake valve deposits, reduced injector deposits and/or reduced soot formation in spark-ignition engines, especially DIG engines, and reduced fuel plugging. 
	Russo discloses in paragraph 0016, the Mannich base detergents are the reaction products of an alkyl-substituted hydroxy aromatic compound, an aldehyde and an amine. The alkyl-substituted hydroxyaromatic compound, aldehyde and amine used in making the Mannich detergent reaction products described herein may be any such compounds known and applied in the art, provided the Mannich based detergents include at least a (b) first Mannich base detergent derived from a di- or polyamine and (c) at least a second Mannich base detergent derived from a dialkyl monoamine (see additionally paragraph 0012). 
	Russo discloses in paragraph 0031, when formulating the fuel compositions, a mixture of the Mannich base detergents is used. The mixture of Mannich base detergents includes a weight ratio of from about 1:6 to about 3:1 of the first Mannich base detergent to the second Mannich base detergent.  The total amount of Mannich base detergent in a gasoline fuel composition according to the disclosure may range from about 10 to about 400 parts per million by weight based on a total weight of the fuel composition. 
	Russo discloses in paragraph 0053, the anti-wear component for the fuel compositions, additives and methods described herein may be selected from a hydrocarbyl amide and a hydrocarbyl imide. 
	Russo discloses in paragraphs 0012 and 0057, the composition comprises a polyether carrier fluid.
	Russo discloses in paragraph 0032, an optional component of the fuel compositions described herein is a succinimide detergent. The succinimide detergent may impart a dispersant effect on the fuel composition when added in an amount effective for that purpose. The presence of the succinimide, together with the mixed Mannich base detergents, in the fuel composition is observed to result in enhanced deposit formation control, relative to the performance of the succinimide together with either the first or second Mannich base detergent. 
	Russo discloses in paragraph 0085, the base fuels used in formulating the fuel compositions include any base fuels suitable for use in the operation of spark-ignition internal combustion engines such as leaded or unleaded motor and aviation gasolines, and so-called reformulated gasolines which typically contain both hydrocarbons of the gasoline boiling range the fuel may include a mixture of hydrocarbons boiling in the gasoline boiling range. Such fuel may consist of straight chain or branch chain paraffins, cycloparaffins, olefins, aromatic hydrocarbons or any mixture of thereof. The gasoline may be derived from straight run naphtha, polymer gasoline, natural gasoline or from catalytically reformed stocks boiling in the range from about 27 to about 230°C. The octane level of the gasoline is not critical and any conventional gasoline may be used in embodiments of the disclosure. 
It is to be noted, regarding the claims, the phrase “for reducing the occurrence of Low Speed Pre-Ignition (LSPI)” is intended use and is not considered to be a claim limitation.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).   However, it is known in the art to use various types of detergents, including metal-containing detergents, for reducing the occurrence of low speed pre-ignition (LSPI) in spark ignited engines, as taught by Mosier. 
Mosier discloses in the abstract, a method for reducing low speed pre-ignition events in a spark-ignited direct injection internal combustion engine by supplying to the sump a lubricant composition which contains an oil of lubricating viscosity and a metal overbased detergent. 
	Mosier discloses in paragraph 0033, the method involves operating a spark-ignited internal combustion engine.  In addition to the engine operating conditions and the lubricant composition, the composition of the fuel may impact LSPI events. In one embodiment, the fuel nonleaded gasoline. 
	Mosier discloses in paragraph 0039, the performance additives can include an antioxidant such as a hindered phenol or derivative thereof and/or a diarylamine or derivative thereof; a corrosion inhibitor such as an alkenylsuccinic acid; and/or a detergent/dispersant additive, such as a polyetheramine or nitrogen containing detergent, including but not limited to polyisobutylene (PIB) amine dispersants, Mannich detergents, succinimide dispersants, and their respective quaternary ammonium salts. 
	Mosier discloses in paragraph 0060, the overbased metal-containing detergent may be alkali metal or alkaline earth metal salts. In one embodiment, the overbased detergent may be sodium salts, calcium salts, magnesium salts, or mixtures thereof of the phenates, sulfur-containing phenates, sulfonates, salixarates and salicylates. In one embodiment, the overbased detergent is a calcium detergent, a magnesium detergent or mixtures thereof. In one embodiment, the overbased calcium detergent may be present in an amount to deliver at least 500 ppm calcium by weight and no more than 3000 ppm calcium by weight to the lubricating composition. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the composition of Russo with the additional detergents of Mosier.  The motivation to do so is to use performance additives, including 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Nothing in Russo and Mosier teach or suggest a composition or method including an unleaded gasoline composition for reducing the occurrence of Low Speed Pre-ignition (LSPI) where the unleaded gasoline composition includes a gasoline base fuel and a detergent additive package having the claimed Mannich base detergent mixture. Russo teaches or suggests reducing deposit formation in a fuel induction system using a detergent additive package. Russo at ¶ [0003]. However, Russo is silent with respect to LSPI and would therefore not read on a composition or method that reduces LSPI through supplying an internal combustion engine with the claimed 
Applicants arguments are not deemed persuasive.  As stated above, Russo does not specifically teach adding the gasoline composition to a LSPI spark ignition engine.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the composition of Russo with the additional detergents of Mosier in a LSPI engine.  Mosier further discloses in paragraph 0032 and 0033, the method involves operating a spark-ignited internal combustion engine. In addition to the engine operating conditions and the lubricant composition, the composition of the fuel may impact LSPI events. In one embodiment, the fuel may comprise a fuel which is liquid at ambient temperature and is useful in fueling a spark ignited engine, a fuel which is gaseous at ambient temperatures, or combinations thereof.  The .




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771